DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 24 March 2021 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37, 53, 54, 56, 64 and 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US 2007/0275396) or Zheng (US 2007/0275396) in light of Strano et al. (US 2007/0292896).
Zheng teaches a method of detecting an analyte of interest in a biological sample, the method comprising:
contacting the biological sample with a single-walled carbon nanotube sensor (nanotube-nucleic acid complex contacted in the appropriate environment/sample, par. 111), wherein the sensor comprises:

single-stranded DNA conjugated non-covalently with the SWCNT (par. 9, 50 and 69-74); and
an analyte binding species (linking nucleic acid hybridized with the dispersant nucleic acid and is specific to a target nucleic acid, par. 114; alternatively, the dispersant nucleic acid is functionalized with a binding pair that is an antibody, par. 115); and
detecting an emission electromagnetic radiation of the sensor (changes in spectral properties are correlated with hybridization, par. 107; native fluorescence undergoes a red shift, which is a shift in electromagnetic radiation, in response to changes in the charge of an associated nucleic acid, par. 108; shift in fluroescence spectrum is monitored to report hybridization and identify the target in the sample, par. 111);
whereupon binding of the analyte to the analyte-binding species of the sensor results in a detectable change in the emission EMR (shift in fluorescence spectrum occurs upon binding to the analyte binding species, par. 111).
In a first interpretation the analyte binding species is the linking nucleic acid that Zheng discloses generates a detectable change in the emission EMR upon binding with the target analyte nucleic acid.  
In a second interpretation the analyte binding species is an antibody.  Zheng does not specifically teach that binding of the antibody to a target antigen results in a detectable change in the emission EMR, however this is not an active method step and is a property of the sensor upon binding the analyte to the analyte binding species.  
With respect to claims 53 and 54, Zheng teaches the analyte binding species is an antibody (par. 115).
With respect to claim 56, Zheng teaches the analyte binding species binding a desired analyte results in a detectable change in intrinsic fluorescence of the SWCNT (native fluorescence of SWNT undergoes shift, par. 108).
With respect to claims 64 and 65, Zheng teaches the biological sample comprising a bodily fluid sample of lymph fluid, synovial fluid, tears or urine (par. 65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 55, 62 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2007/0275396) or Zheng (US 2007/0275396) in light of Strano et al. (US 2007/0275396), as applied to claim 37, in view of Schmidt et al. (US 2015/0086979).
Zheng or Zheng in light of Strano et al. teach an analyte binding species attached to the single stranded DNA, but fail to teach attachment via a functional group.

contacting the biological sample with a single walled carbon nanotube sensor (par. 13), the sensor comprising: 
	a SWCNT (par. 42), 
	a single stranded DNA non-covalently conjugated with the SWCNT (SWNT-ssDNA, par. 42; polymer non-covalently attached to the SWNT, par. 20; polymer is a single stranded DNA, par. 163), and
	an analyte-binding species (antibody, par. 26); and
detecting an emission electromagnetic radiation of the sensor (fluorescence is detected, par. ), wherein the analyte binding species is attached to the single stranded DNA via a functional group (par. 67), in order to provide detection of single molecules in living cells (par. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the viral protein polymer attached to the SWCNT of Zheng or Zheng in light of Strano et al., a DNA polymer attached to the analyte binding species via a functional group as taught by Schmidt et al. because Zheng is generic with respect to the type of attachment between the antibody and single stranded DNA that can be incorporated and one would be motivated to use the appropriate attachment for that maintains fluorescence of the SWCNT upon binding to a target analyte. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Zheng and Schmidt are similarly 
With respect to claims 62 and 63, Zheng or Zheng in light of Strano et al. fail to teach the biological sample being in vivo and rendering a map of analyte presence in the biological sample.
Schmidt et al. teach introducing SWNT sensors into a biological sample in vivo (par. 24 and 46) and rendering a 2D map of analyte presence in the biological sample (time resolved distribution of cells is detected, par. 46; imaging is a 2D map rendering, par. 89-90), in order to provide single molecule tracking (par. 98).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Zheng or Zheng in light of Strano et al., rendering a 2D map of analyte presence in an in vivo sample as taught by Schmidt et al., in order to provide single molecule tracking (par. 98).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Zheng and Schmidt are similarly drawn to a method of detecting fluorescence from a single stranded DNA linked to an antibody specific to a target attached to a SWCNT.

Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2007/0275396) or Zheng (US 2007/0275396) in light of Strano et al. (US 2007/0275396), as applied to claim 56, in view of Livingston et al. (US 2008/0286199).
Zheng or Zheng in light of Strano et al. teach the desired analyte comprising an immune type antigen (par. 54), but fail to teach the biomarker being HE4.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the ovarian cancer biomarker analyte in the method of Zheng or Zheng in light of Strano et al., HE4 as taught by Livingston et al., in order to provide early detection of ovarian cancer (Livingston, par. 33).
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Zheng and Livingston are similarly drawn to detection of target antigens.

Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2007/0275396) or Zheng (US 2007/0275396) in light of Strano et al. (US 2007/0275396), as applied to claim 37, in view of Scheinberg et al. (US 2014/0086831).
Zheng or Zheng in light of Strano et al. teach the SWNT sensors contacted with a bodily fluid sample, but fail to specifically teach the sample comprising ascitic fluid.
Scheinberg et al. teach a method of detecting an analyte of interest in a biological sample, the method comprising:
contacting the biological sample, which comprises ascitic fluid (SWNTs injected into peritoneal cavity which indicates ascitic fluid, par. 130) with a single walled carbon nanotube sensor (administering SWCNT functionalized with targeting moiety, par. 13), the sensor comprising: 
	a SWCNT (par. 5 and 13), 

	an analyte-binding species (antibody, par. 199, peptide is a targeting antibody, par. 17); and
detecting an emission electromagnetic radiation of the sensor (fluorescence is detected, par. 30, 68, 97, 114-117 and 157), wherein the polymer is DNA (par. 183), in order to provide diagnosing or locating cancer (par. 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the biological sample in the method of Zheng or Zheng in light of Strano et al., an ascitic fluid as taught by Scheinberg et al. because Zheng is generic with respect to the sample with which the SWNT sensor is contacted and one would be motivated to use the appropriate sample for detection of the desired analyte.  Furthermore, the same expected detection of fluorescence of a SWCNT would have been obtained.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Zheng and Scheinberg are similarly drawn to a method of detecting fluorescence from a polymer linked to an antibody specific to a target attached to a SWCNT for detection of a target analyte.

Response to Arguments
Applicant’s amendments and arguments filed 24 March 2021, with respect to the rejection(s) of the pending claim(s) under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/           Primary Examiner, Art Unit 1641